                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

WILLIAM NELSON ANTOINE                           §

VS.                                              §                 CIVIL ACTION NO. 1:18cv434

DIRECTOR, TDCJ-CID                               §

                                     SHOW CAUSE ORDER

        The Court has examined the petition for writ of habeas corpus submitted by Petitioner, and

has determined that a Response from Respondent is required. Accordingly, it is hereby

        ORDERED that the Clerk of Court shall issue process and Respondent shall have forty (40)
.
days in which to show cause why the writ should not be granted or to otherwise plead. Pursuant to

the written consent of the Texas Attorney General’s office, copies of the petition, attachments, and

orders will be served electronically upon the Texas Attorney General, counsel for the Director, and

will be directed to the attention of Edward Marshall, Chief of the Criminal Appeals Division, at

Edward.Marshall@oag.texas.gov and Laura Haney at Laura.Haney@oag.texas.gov. See Fed. R. Civ.

P. 5(b)(2)(E). It is further

        ORDERED that the petitioner’s reply to the respondent’s answer, if any, shall be filed within

twenty-one days from the filing date of the respondent’s answer.



                    SIGNED this the 20th day of April, 2020.




                                                      ____________________________________
                                                      KEITH F. GIBLIN
                                                      UNITED STATES MAGISTRATE JUDGE
